 



Exhibit 10.2
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”),
is between Developers Diversified Realty Corporation, an Ohio corporation (the
“Employer”), and David M. Jacobstein (“Executive”) made this eighth day of
February, 2007.
RECITALS
     WHEREAS, Executive is presently employed by Employer;
     WHEREAS, Employer wishes to induce Executive to continue as its employee on
and after May 8, 2007 (the “Effective Date”) and, accordingly, to provide
certain security to Executive in the event of a “Change in Control” (as
hereinafter defined);
     WHEREAS, Employer believes that it is in the best interest of its
shareholders for Executive to continue on and after the Effective Date in his
position on an objective and impartial basis and without distraction or conflict
of interest as a result of a possible or actual Change in Control;
     WHEREAS, in consideration of this Agreement Executive is willing to
continue as Employer’s employee; and
     WHEREAS, Employer and Executive desire for this Amended and Restated Change
in Control Agreement to amend and supersede on and after the Effective Date the
Change in Control Agreement, dated as of May 17, 1999, between Employer and
Executive (the “Prior Change in Control Agreements”).
     NOW THEREFORE, IN CONSIDERATION OF EXECUTIVE CONTINUING AS THE EMPLOYEE OF
EMPLOYER AND OF THE MUTUAL PROMISES HEREIN CONTAINED, EXECUTIVE AND EMPLOYER,
INTENDING TO BE LEGALLY BOUND, HEREBY AGREE AS FOLLOWS;
ARTICLE I
DEFINITIONS

1.   A “Change in Control” for the purpose of this Agreement means the
occurrence of any of the following:

  (a)   the Board of Directors or shareholders of the Employer approve a
consolidation or merger in which the Employer is not the surviving corporation,
the sale of substantially all of the assets of the Employer, or the liquidation
or dissolution of the Employer;

  (b)   any person or other entity (other than the Employer or a Subsidiary or
any Employer employee benefit plan (including any trustee of any such plan
acting in its capacity as trustee)) purchases any Shares (or securities
convertible into Shares) pursuant to a tender



--------------------------------------------------------------------------------



 



      or exchange offer without the prior consent of the Board of Directors, or
becomes the beneficial owner of securities of the Employer representing 20% or
more of the voting power of the Employer’s outstanding securities;

  (c)   during any two-year period, individuals who at the beginning of such
period constitute the entire Board of Directors cease to constitute a majority
of the Board of Directors, unless the election or the nomination for election of
each new director is approved by at least two-thirds of the directors then still
in office who were directors at the beginning of that period; or

  (d)   A record date is established for determining shareholders of Employer
entitled to vote upon (i) a merger or consolidation of Employer with another
real estate investment trust, partnership, corporation or other entity in which
Employer is not the surviving or continuing entity or in which all or a
substantial part of the outstanding             shares are to be converted into
or exchanged for cash, securities or other property, (ii) a sale or other
disposition of all or substantially all of the assets of Employer or (iii) the
dissolution of Employer.

2.   “Code” means the Internal Revenue Code of 1986, as amended.

3.   “Shares” means the Common Shares, without par value, of the Employer.

4.   “Subsidiary” means any corporation (other than the Employer) in an unbroken
chain of corporations beginning with the Employer if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in that chain.

ARTICLE II
SEVERANCE PAYMENT

1.   Upon the occurrence of a Change in Control on or after the Effective Date,
Employer shall pay to Executive a lump sum severance benefit which will be in
addition to any other compensation or remuneration to which Executive is, or
becomes, entitled to receive from Employer. This lump sum severance payment will
be paid by Employer to Executive within five business days after the occurrence
of a Change in Control in immediately available funds in an amount equal to the
total amount of base salary payable during the term remaining after the date of
the Change in Control, if any, of the Amended and Restated Employment Agreement
of even date herewith between Employer and Employee. In addition, Employer
shall, at its expense, provide Executive, and his family, with life, health,
hospitalization, vision, dental, disability and accidental death and
dismemberment insurance in an amount not less than that provided at the time of
the Change in Control, until the earlier of (i) in the event that Executive
shall become employed by another employer after a Change in Control, the date on
which Executive shall be eligible to receive benefits from such employer which
are substantially equivalent to or greater than the benefits Executive and his
family received from Employer or (ii) the second anniversary of the date of the
Change in Control. Notwithstanding the foregoing, in the event that it is
determined that any payment to be made hereunder is considered “nonqualified
deferred compensation” subject to Section 409A of the American Jobs Creation Act
of 2004, payment under this Section will be delayed for six months following
termination of employment.

Page 2



--------------------------------------------------------------------------------



 



2.   If all or any portion of the amounts payable to Executive under this
Agreement or the Executive’s Amended and Restated Employment Agreement
(including, without limitation, the issuance of common shares of Employer; the
granting or vesting of restricted shares; and the granting, vesting, exercise or
termination of options, but excluding any units or awards granted or vested
pursuant to any Performance Unit Agreement between the Executive and the Company
or any Outperformance Long-Term Incentive Plan Agreement between the Executive
and the Company) constitutes “excess parachute payments” within the meaning of
Section 280G of the Code that are subject to the excise tax imposed by
Section 4999 of the Code (or any similar tax or assessment), the amounts payable
to Executive shall be increased to the extent necessary to place Executive in
the same after-tax position as he would have been in had no such tax been
imposed on any such amount paid or payable to Executive under this Agreement,
the Executive’s Amended and Restated Employment Agreement or any other amount
that Executive may receive pursuant thereto (other than pursuant to a
Performance Unit Agreement or an Outperformance Long-Term Incentive Plan
Agreement). The determination of the amount of any such tax and the incremental
payment required hereby in connection therewith shall be made by the accounting
firm employed by Executive within thirty (30) calendar days after the severance
payment is made pursuant to Paragraph 1 of this Article II and said incremental
payment shall be made within five (5) calendar days after determination has been
made. If, after the date upon which the payment required by this Article II,
Paragraph 3 has been made, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, Internal Revenue Service audit assessment or otherwise)
that the amount of excise or other similar taxes payable by Executive is greater
than the amount initially so determined, then Employer shall pay Executive an
amount equal to the sum of: (i) such additional excise or other taxes, plus
(ii) any interest, fines and penalties resulting from such underpayment, plus
(iii) an amount necessary to reimburse Executive for any income, excise or other
tax assessment payable by Executive with respect to the receipt of the amounts
specified in (i) and (ii) above, and the reimbursement provided by this clause
(iii), in the manner described above in this Article II, Paragraph 3. Payment
thereof shall be made within five (5) calendar days after the date upon which
such subsequent determination is made.

ARTICLE III
SETOFF
     No amounts otherwise due or payable under this Agreement will be subject to
setoff or counterclaim by either party hereto.
ARTICLE IV
ATTORNEY’S FEES
     All attorney’s fees and related expenses incurred by Executive in
connection with or relating to the enforcement by him of his rights under this
Agreement will be paid for by Employer.

Page 3



--------------------------------------------------------------------------------



 



ARTICLE V
SUCCESSORS AND PARTIES IN INTEREST
     This Agreement will be binding upon and will inure to the benefit of
Employer and its successors and assigns, including, without limitation, any
corporation which acquires, directly or indirectly, by purchase, merger,
consolidation or otherwise, all or substantially all of the business or assets
of Employer. Without limitation of the foregoing, Employer will require any such
successor, by agreement in form and substance satisfactory to Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that it is required to be performed by Employer. This
Agreement will be binding upon and will inure to the benefit of Executive, his
heirs at law and his personal representatives.
ARTICLE VI
ATTACHMENT
     Neither this Agreement nor any benefits payable hereunder will be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge or to execution, attachment, levy or similar process at law, whether
voluntary or involuntary.
ARTICLE VII
EMPLOYMENT CONTRACT
     This Agreement will not in any way constitute an employment agreement
between Employer and Executive and it will not oblige Executive to continue in
the employ of Employer, nor will it oblige Employer to continue to employ
Executive, but it will merely require Employer to pay severance benefits to
Executive under certain circumstances, as aforesaid. In addition, this Agreement
will be considered terminated, and of no further force and effect, if Executive
ceases to be an employee of Employer prior to a Change in Control of Employer.
ARTICLE VIII
RIGHTS UNDER OTHER PLANS AND AGREEMENTS
     Except as provided in the Amended and Restated Employment Agreement between
the Employer and Executive, the severance benefits herein provided will be in
addition to, and are not intended to reduce, restrict or eliminate any benefit
to which Executive may otherwise be entitled by virtue of his termination of
employment or otherwise.
ARTICLE IX
NOTICES
     All notices and other communications required to be given hereunder shall
be in writing and will be deemed to have been delivered or made when mailed, by
certified mail, return receipt requested, if to Executive, to the last address
which Executive shall provide to Employer, in writing, for this purpose, but

Page 4



--------------------------------------------------------------------------------



 



if Executive has not then provided such an address, then to the last address of
Executive then on file with Employer; and if to Employer, then to the last
address which Employer shall provide to Executive, in writing, for this purpose,
but if Employer has not then provided Executive with such an address, then to:
Corporate Secretary
Developers Diversified Realty Corporation
3300 Enterprise Parkway
Beachwood, Ohio 44122
ARTICLE X
GOVERNING LAW AND JURISDICTION
     This Agreement will be governed by, and construed in accordance with, the
laws of the State of Ohio, except for the laws governing conflict of laws. If
either party institutes a suit or other legal proceedings, whether in law or
equity, Executive and Employer hereby irrevocably consent to the jurisdiction of
the Common Pleas Court of the State of Ohio (Cuyahoga County) or the United
States District Court for the Northern District of Ohio.
ARTICLE XI
ENTIRE AGREEMENT
     This Agreement constitutes the entire understanding between Employer and
Executive concerning the subject matter hereof and supersedes as of the
Effective Date all prior written or oral agreements or understandings between
the parties hereto, including, without limitation, the Prior Change in Control
Agreement. No term or provision of this Agreement may be changed, waived,
amended or terminated except by a written instrument.
     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this
Agreement, the parties have hereunto set their hands as of the date and year
first above written.

                DEVELOPERS DIVERSIFIED REALTY CORPORATION
 
       
 
       
 
  By   /s/ Scott A. Wolstein
 
       
 
       
 
            /s/ David M. Jacobstein           DAVID M. JACOBSTEIN

Page 5